                         Case 5:21-cv-02777-EJD Document 43 Filed 07/12/21 Page 1 of 5


               1   GIBSON, DUNN & CRUTCHER LLP
                   CHRISTOPHER CHORBA, SBN 216692
               2      cchorba@gibsondunn.com
               3   TIMOTHY LOOSE, SBN 241037
                      tloose@gibsondunn.com
               4   ADRIENNE LIU, SBN 331262
                     aliu@gibsondunn.com
               5   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
               6
                   Telephone: 213.229.7000
               7   Facsimile: 213.229.7520

               8   PAUL HASTINGS LLP
                   BEHNAM DAYANIM (pro hac vice)
               9     bdayanim@paulhastings.com
                   2050 M Street, NW
           10
                   Washington, DC 20036
           11      Telephone: 202.551.1700
                   Facsimile: 202.551.1705
           12
                   SEAN D. UNGER, SBN 231694
           13      ANDY LEGOLVAN, SBN 292520
                     seanunger@paulhastings.com
           14
                   101 California Street
           15      San Francisco, CA 94111
                   Telephone: 415.856.7000
           16      Facsimile: 415.856.7100
           17      Attorneys for Defendant Facebook, Inc.
           18
                                                UNITED STATES DISTRICT COURT
           19
                                             NORTHERN DISTRICT OF CALIFORNIA
           20
                   KATHLEEN WILKINSON, NANCY                  Case No. 5:21-cv-02777-EJD
           21      URBANCZYK, and LAURA PERKINSON,
                                                              JOINT STIPULATION AND [PROPOSED]
           22                                                 ORDER REGARDING THE BRIEFING
                                        Plaintiffs,           SCHEDULE ON PLAINTIFFS’ MOTION
           23                                                 FOR PRETRIAL CONSOLIDATION AND
                          v.                                  APPOINTMENT OF INTERIM LEAD
           24                                                 COUNSEL AS WELL AS PLAINTIFFS’
                   FACEBOOK, INC.,                            EXECUTIVE COMMITTEE
           25
                                        Defendant.            Hon. Edward J. Davila
           26

           27

           28
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE BRIEFING SCHEDULE ON PLAINTIFFS’
Gibson, Dunn &      MOTION FOR PRETRIAL CONSOLIDATION AND APPOINTMENT OF INTERIM LEAD COUNSEL AS WELL
Crutcher LLP
                                             AS PLAINTIFFS’ EXECUTIVE COMMITTEE
                                                    Case No. 5:21-cv-02777-EJD
                          Case 5:21-cv-02777-EJD Document 43 Filed 07/12/21 Page 2 of 5


               1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Kathleen Wilkinson, Nancy Urbanczyk,
               2   and Laura Perkinson, and Defendant Facebook, Inc., hereby stipulate, subject to Court approval, to
               3   extend the dates set forth in the current briefing schedule on Plaintiffs’ Motion for Pretrial
               4   Consolidation and Appointment of Interim Lead Counsel As Well As Plaintiffs’ Executive
               5   Committee (Dkts. 28, 34). In support of this Stipulation, the parties state as follows:
               6          WHEREAS, Plaintiffs filed the above-captioned case on April 16, 2021 (Dkt. 1);
               7          WHEREAS, the parties stipulated on May 10, 2021 to a 30-day extension for Facebook to
               8   respond to the Complaint (Dkt. 11);
               9          WHEREAS, the parties stipulated on June 3, 2021 to a further 45-day extension for Facebook
           10      to respond to the Complaint (Dkt. 19);
           11             WHEREAS, Plaintiffs filed their Motion for Pretrial Consolidation and Appointment of
           12      Interim Lead Counsel As Well As Plaintiffs’ Executive Committee (the “Motion”) on June 28, 2021
           13      (Dkt. 28);
           14             WHEREAS, Plaintiffs filed the same motion in In re Apple Inc. App Store Simulated Casino-
           15      Style Games Litigation, 5:21-md-02985-EJD (Apple MDL Dkt. 29), as well as in In re Google Play
           16      Store Simulated Casino-Style Games Litigation, 5:21-md-03001-EJD (Google MDL Dkt. 9), both on
           17      June 28, 2021;
           18             WHEREAS, this Court ruled on June 30, 2021 that the above-captioned case is related to In
           19      re Apple Inc. App Store Simulated Casino-Style Games Litigation, 5:21-md-02985-EJD (Dkt. 32),
           20      and reassigned the above-captioned case to this Court (Dkt. 33);
           21             WHEREAS, this Court on July 1, 2021 reset the Motion Hearing on the Motion to September
           22      16, 2021 (Dkt. 34);
           23             WHEREAS, the current briefing schedule provides that Facebook’s response is due by July
           24      12, 2021, and Plaintiffs’ reply is due by July 19, 2021 (Dkts. 28, 34);
           25             WHEREAS, Facebook contends that it requires additional time to respond to the Motion
           26      given the importance of the Plaintiffs’ counsel management structure to the timing and management
           27      of the case, including potential cost, confidentiality and other considerations;
           28
                                                                       1
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE BRIEFING SCHEDULE ON PLAINTIFFS’
Gibson, Dunn &      MOTION FOR PRETRIAL CONSOLIDATION AND APPOINTMENT OF INTERIM LEAD COUNSEL AS WELL
Crutcher LLP
                                             AS PLAINTIFFS’ EXECUTIVE COMMITTEE
                                                    Case No. 5:21-cv-02777-EJD
                          Case 5:21-cv-02777-EJD Document 43 Filed 07/12/21 Page 3 of 5


               1          WHEREAS, the parties believe that, in the interest of efficiency, the briefing schedule on the
               2   Motion should align with the briefing schedules proposed on the same motion in the Apple and
               3   Google matters also pending before this Court (Google MDL Dkt. 10);
               4          NOW, THEREFORE, subject to the approval of the Court, and for good cause shown,
               5   without prejudice to either Party, and with both parties reserving all rights, the parties hereby
               6   stipulate and agree as follows:
               7              1. Facebook shall have up to and including August 9, 2021, to file its response to
               8                  Plaintiffs’ Motion for Pretrial Consolidation and Appointment of Interim Lead
               9                  Counsel As Well As Plaintiffs’ Executive Committee.
           10                 2. Plaintiffs shall have up to and including August 30, 2021, to file their reply brief in
           11                     support of their Motion.
           12                 3. The hearing on Plaintiffs’ Motion shall be held on September 16, 2021, consistent
           13                     with the Court’s Minute Entry from June 29, 2021 (Dkt. 30).
           14

           15                 A [Proposed] Order is submitted concurrently.
           16

           17
                   Dated: July 12, 2021                        EDELSON PC
           18

           19

           20                                                  By:              /s/ Todd Logan
                                                                                   Todd Logan
           21                                                        Attorneys for Plaintiffs and Proposed Class
           22
                   Dated: July 12, 2021                        GIBSON, DUNN & CRUTCHER LLP
           23

           24

           25                                                  By:          /s/ Christopher Chorba
                                                                                Christopher Chorba
           26                                                        Attorneys for Defendant Facebook, Inc.
           27

           28
                                                                     2
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE BRIEFING SCHEDULE ON PLAINTIFFS’
Gibson, Dunn &      MOTION FOR PRETRIAL CONSOLIDATION AND APPOINTMENT OF INTERIM LEAD COUNSEL AS WELL
Crutcher LLP
                                             AS PLAINTIFFS’ EXECUTIVE COMMITTEE
                                                    Case No. 5:21-cv-02777-EJD
                        Case 5:21-cv-02777-EJD Document 43 Filed 07/12/21 Page 4 of 5


               1                                         ECF ATTESTATION
               2         Pursuant to Civil Local Rule 5-1, I, Christopher Chorba, hereby attest that concurrence in the
               3   filing of this document has been obtained from Todd Logan.
               4         Dated: July 12, 2021
               5

               6                                              By:              /s/ Christopher Chorba
                                                                                  Christopher Chorba
               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                    3
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE BRIEFING SCHEDULE ON PLAINTIFFS’
Gibson, Dunn &      MOTION FOR PRETRIAL CONSOLIDATION AND APPOINTMENT OF INTERIM LEAD COUNSEL AS WELL
Crutcher LLP
                                             AS PLAINTIFFS’ EXECUTIVE COMMITTEE
                                                    Case No. 5:21-cv-02777-EJD
                         Case 5:21-cv-02777-EJD Document 43 Filed 07/12/21 Page 5 of 5


               1                                           [PROPOSED] ORDER
               2           Having considered the parties’ Joint Stipulation and [Proposed] Order Regarding the
               3   Briefing Schedule on Plaintiffs’ Motion for Pretrial Consolidation and Appointment of Interim Lead
               4   Counsel As Well As Plaintiffs’ Executive Committee, the Court hereby GRANTS the parties’ Joint
               5   Stipulation. It is HEREBY ORDERED that the briefing schedule on Plaintiffs’ Motion is as
               6   follows:
               7
                                          Event                                          Deadline
               8
                    Deadline for Facebook to file Response to          August 9, 2021
               9    Plaintiffs’ Motion
           10       Deadline for Plaintiffs to file Reply in           August 30, 2021
                    Support of Motion
           11
                    Hearing on Plaintiffs’ Motion                      September 16, 2021
           12

           13

           14
                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
           15

           16

           17      DATE:              July 12             , 2021
                                                                            Honorable Edward J. Davila
           18                                                               United States District Court

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                   4
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE BRIEFING SCHEDULE ON PLAINTIFFS’
Gibson, Dunn &      MOTION FOR PRETRIAL CONSOLIDATION AND APPOINTMENT OF INTERIM LEAD COUNSEL AS WELL
Crutcher LLP
                                             AS PLAINTIFFS’ EXECUTIVE COMMITTEE
                                                    Case No. 5:21-cv-02777-EJD
